         Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 1 of 13



                                                                                 FiLED
                                                                           US. DISTRICT COURT
Katye Brown, #7-5709                                                     DISTRICT CF f/YOMifjG'
Woodhouse Roden Nethercott, LLC
1912 Capitol Avenue, Suite 500                                             2ISff 15 PM 3: i!.
Cheyenne, WY 82001
(307) 432-9399
                                                                         !AR6ARETBCTK1MS,CL£K;-;
Attorneyfor Plaintiff                                                          CHEYtNKE

                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING



CHERRI SMILEY,

               Plaintiff,

       vs.                                                    Case No. 2|-rV-n2-5

FREIGHTLINE REPUBLIC, LLC
A Texas Limited Liability Company,
JESSICA MURGA, and
LAWRENCE WILLIAMS.
                                                              Plaintiff Demands a Jury Trial

               Defendants.



                                          COMPLAINT

       COMES NOW, the Plaintiff, Cherri Smiley, by and though her attorney, Katye Brown of

Woodhouse Roden Nethercott, LLC, and for her Complaint against the Defendants Freightline

Republic, LLC, a Texas Limited Liability Company, Jessica Murga, and Lawrence Williams, and

pleading hj^othetically and in the alternative, states as follows:

  L    PARTIES AND NATURE OF THE CASE


        1.     At all times relevant. Plaintiff Cherri Smiley was and is a citizen of the State of

Colorado, domiciled in Aurora, Colorado. Ms. Smiley was and is an over-the-road truck driver

who was working for Express Freight at the time of the incident.




                                             Page 1 of 13
            Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 2 of 13




        2.      Defendant Freightline Republic, LLC is a Texas Limited Liability Company, with

its principal place of business in Horizon City, Texas. Freightline Republic, LLC is a trucking

company.


        3.      To the best of Plaintiffs knowledgeDefendant Jessica Murga was and is a citizen

of the State of Texas, domiciled in Horizon City, Texas. Jessica Murga is believed to be the sole

member of Freightline Republic, LLC, and/or individual owner of the semi-truck involved in the

accident.


        4.      To the best of Plaintiffs knowledge Defendant Lawrence Williams was and is a

citizen of the State of Texas, domiciled in Amarillo, Texas. Lawrence Williams is the driver of

the vehicle involved in the crash with Ms. Smiley.

        5.      At all times relevant. Defendants regularly conducted business in the State of

Wyoming, and the incident in question occurred in Albany County, Wyoming on Interstate-80

West.


        6.      On August 12, 2018 Ms. Smiley was driving a semi-tractor and trailer heading

westbound on Interstate-80 in Albany County, Wyoming. Lawrence Williams was also traveling

westbound driving a semi-tractor and trailer. There were several signs indicating there was a

construction zone and left lane closure ahead. Ms. Smiley was approaching the construction zone

in the right lane, and Mr. Lawrence, traveling in the left lane, attempted to pass Ms. Smiley in the

left lane to get in front of her before the closure. Mr. Lawrence did not have enough room to

complete the pass safely, and as a result he merged into Ms. Smiley's lane of travel and his trailer

stuck the side of Ms. Smiley's cab. The collision caused significant injuryto Ms. Smiley, which

resulted in, among otherthings, shoulder surgeryand chronic pain throughout various parts of her

body.



                                            Page 2 of 13
         Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 3 of 13




 11.   JURISDICTION AND VENUE STATEMENT


        7.     This action is brought pursuant to 28 U.S.C. §1332, due to the diversity of

citizenship.

        8.     Further, the amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest, costs and attorney's fees pursuant to 28 U.S.C. §1332.

        9.     Plaintiff Cherri Smiley is a resident ofthe State of Colorado, who worked as a truck

driver transporting goods across the country.

        10.    Defendant Freightline Republic, LLC is a Texas Limited Liability Company that

operates in trucking, with its principal place of business in Horizon City, Texas.

        11.    To the best of Plaintiffs knowledge Defendant Jessica Murga was and is a citizen

ofthe State ofTexas, domiciled in Horizon City, Texas. Jessica Murga is believed to be the owner

of Freightline Republic, LLC, and/or individual owner of the semi-truck involved in the accident.

        12.    To the best of Plaintiffs knowledge Defendant Lawrence Williams was and is a

citizen of the State of Texas, domiciled in Amarillo, Texas. Lawrence Williams is the driver of

the vehicle involved in the crash with Ms. Smiley.

        13.    At all times relevant. Defendants conducted business in the State of Wyoming by

transporting goods throughout the State of Wyoming via semi-truck.

        14.    The motor vehicle accident that is the subject ofthis Complaint occurred in Albany

County, Wyoming. Therefore, pursuant to 28 U.S.C. §1391(b)(2), the proper venue for this action

is the United States District Court for the District of Wyoming.

        15.    At all relevant times Defendant Freightline Republic, LLC employed Lawrence

Williams, and Mr. Williams was acting within the scope of his employment during the events



                                            Page 3 of 13
         Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 4 of 13




giving rise to this Complaint. Defendant Freightline Republic, LLC is vicariously liable for the

acts and omissions of its agent, Lawrence Williams.

       16.    Alternatively, at all relevant times Defendant Murga owned the truck driven by

Mr.Williams, and Mr. Williams was acting as her employee or agent during the events giving rise

to this Complaint. Defendant Murga is vicariously liable for the acts and omissions of her agent,

Lawrence Williams.

       17.     Alternatively, at all relevant times Mr. Williams was an independent contractor,

contracted by Defendant Freightline Republic, LLC and/or Defendant Murga.

       18.     Alternatively, at all relevant times Defendant Murga owned the truck driven by Mr.

Williams, and Defendant Murga negligently entrusted Mr. Williams with the vehicle,

       19.     Mr. Williams owed Plaintiff a duty to conform to a specific standard of care, Mr.

Williams breached that duty of care, and Mr. Williams' breach is the proximate cause ofPlaintiffs

injuries. Plaintiffs injuries are compensable by money.

in.    FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION


       20.     Ms. Smiley is an over the road trucker who was heading westbound on Interstate

80 on August 12, 2018. She was driving a semi tractor and trailer and was going the speed limit.

There were several signs indicating there was a construction zone and lane closure ahead. There

were flashing lights indicating the lane closure that Ms. Smiley saw from at least a half a mile

away; the road was flat and the weather was clear.

       21.     As Ms. Smiley was approaching the construction zone in the right lane, she noticed

Mr. Williams attempting to pass her in the soon-to-be-closed left lane. Mr. Williams was

aggressively attempting to pass Ms. Smiley before his lane closed. Ms. Smiley was very nervous




                                           Page 4 of 13
               Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 5 of 13




that he was not going to be able to pass her before the lane closed, so she hit the brakes and moved

over as far as possible into the shoulder.

          22.      Regardless of not having enough room to merge safelyinto the right lane prior to

the closure,Mr. Williams forcedhis way into Ms. Smiley's lane oftravel. As a result ofhis actions,

the back of his trailer struck the side of Ms. Smiley's cab. The vehicles violently collided, and

continued to make contact for several hundred feet until Mr. Williams was finally able to pull

away.


          23.       The collision caused severe and permanent injury to Ms. Smiley, including but

not limited to shouldersurgery, and chronic wrist, hip, neck and ankle pain.

                                           COUNT 1; NEGLIGENCE


                                        (Plaintiff v. Defendant Williams)

          24.      Plaintiff hereby incorporates all preceding paragraphs as though fully set forth

herein.


          25.      At all relevant times Defendant Williams had a duty to keep control of his vehicle

so as to avoid creating a dangerous condition on the roadway.

          26.      At all relevant times. Defendant Williams also had a duty to take such actions as

were necessary to prevent from striking any other persons with the trailer attached to his vehicle

as he drove.


          27.      Defendant Williams breached his duties of care in one or more of the following

ways:


          a.       Failed to maintain his lane;

          b.       Failedto drive the speed limit and use cautionregarding fellow travelers;

          c.       Failed to properly use the travel lane of Interstate 80;



                                                  Page 5 of 13
               Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 6 of 13




          d.       Failed to maintain proper control of his vehicle;

          e.       Failed to exercise due care by attempting to race Ms. Smiley to the lane closure;

and/or


          f.       Was otherwise careless, negligent, reckless, and/or willfiil and wanton in the

operation of his vehicle.

          28.      The aforementioned acts and omissions were the proximate cause of the accident

and Plaintiffs subsequent injuries, losses and damages.

          29.      As a direct and proximate result of the previously described careless, negligent,

reckless, and or willful and wanton acts of Defendant, Plaintiff suffered injuries and damages,

including but not limited to bodily injury and resulting pain and suffering, disability,

disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense or medical and

rehabilitative care and treatment, and loss of past and future income. The losses are either

permanent or continuing, and Plaintiff will continue to suffer the losses in the future.

          30.      WHEREFORE, Plaintiff prays for: (a) An award of actual and special

compensatory damages to compensate the Plaintiff for the pecuniary and non-pecuniary injuries,

damages and losses she have and will suffer; (b) for costs, including expert witness fees; (c) for

interest as provided by law, including prejudgment interest; (d) for attorney's fees; (e) punitive

damages and (f) for such other and further relief the Court deems appropriate under the

circumstances.


                           COUNT II; VICARIOUS LIABILITY- NEGLIGENCE


                                    (Plaintiff v. Freightline Republic, LLC)

          31.      Plaintiff hereby incorporates all preceding paragraphs as though fully set forth

herein.




                                                Page 6 of 13
             Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 7 of 13




          32.    Defendant Freightline Republic, LLC is vicariously liable to Plaintiff for the

careless, negligent, reckless and/or willful and wanton conduct of Mr. Williams, who was their

agent and/or employee acting within the course and scope of his employment at the time of the

collision.


          33.    The aforementioned acts and omissions were the cause of the accident and

Plaintiffs subsequent injuries, losses and damages.

          34.    As a direct and proximate result of the previously described careless, negligent,

reckless, and or willful and wanton acts of Defendant and/or their employee or agent, Plaintiff

suffered injuries and damages, including but not limited to bodily injury and resulting pain and

suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense or medical and rehabilitative care and treatment, and loss of past and future income. The

losses are either permanent or continuing, and Plaintiff will continue to suffer the losses in the

future.


          35.    WHEREFORE, Plaintiff prays for: (a) An award of actual and special

compensatory damages to compensate the Plaintiff for the pecuniary and non-pecuniary injuries,

damages and losses she have and will suffer; (b) for costs, including expert witness fees; (c) for

interest as provided by law, including prejudgment interest; (d) for attorney's fees; (e) punitive

damages and (f) for such other and further relief the Court deems appropriate under the

circumstances.


                        COUNT III; VICARIOUS LIABILITY- NEGLIGENCE


                                      (Plaintiff v. Defendant Murga)

          36.    Plaintiff hereby incorporates all preceding paragraphs as though fully set forth

herein.




                                             Page 7 of 13
           Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 8 of 13




          37.    Defendant Murga is vicariously liable to Plaintiff for the careless, negligent,

reckless and/or willful and wanton conduct of Mr. Williams, who was her agent and/or employee

acting within the course and scope of his employment or agency at the time of the collision.

          38.    The aforementioned acts and omissions were the cause of the accident and

Plaintiffs subsequent injuries, losses and damages.

          39.    As a direct and proximate result of the previously described careless, negligent,

reckless, and or willful and wanton acts of Defendant and/or her employee or agent. Plaintiff

suffered injuries and damages, including but not limited to bodily injury and resulting pain and

suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense or medical and rehabilitative care and treatment, and loss of past and future income. The

losses are either permanent or continuing, and Plaintiff will continue to suffer the losses in the

future.


          40.    WHEREFORE, Plaintiff prays for: (a) An award of actual and special

compensatory damages to compensate the Plaintiff for the pecuniary and non-pecuniary injuries,

damages and losses she have and will suffer; (b) for costs, including expert witness fees; (c) for

interest as provided by law, including prejudgment interest; (d) for attorney's fees; (e) punitive

damages and (f) for such other and further relief the Court deems appropriate under the

circumstances.


                       COUNT IV; NEGLIGENT OR RECKLESS PRINCIPAL


                                 (Plaintiff v. Freightline Republic, LLC)

          41.    Plaintiff hereby incorporates all preceding paragraphs as though fully set forth

herein.




                                            Page 8 of 13
           Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 9 of 13




          42.    Defendant Freightline Republic, LLC is liable to Plaintiff because it conducted

business through its employee, Mr. Williams, who was an improper person to employ involving

risk of harm to others, and Mr. Williams' negligent or reckless conduct caused injury to Plaintiff.

          43.    Alternatively, Defendant Freightline Republic, LLC is liable to Plaintiff because it

conducted business through Mr. Williams, and failed to prevent negligent conduct by him in the

operation of instrumentalities under its control.

          44.    As a direct and proximate result of the previously described acts of Defendant

and/or its employee or agent. Plaintiff suffered injuries and damages, including but not limited to

bodily injury and resulting pain and suffering, disability, disfigurement, mental anguish, loss of

capacity for the enjoyment of life, expenses or medical and rehabilitative care and treatment, and

loss of past and future income. The losses are either permanent or continuing, and Plaintiff will

continue to suffer the losses in the future.

          45.    WHEREFORE, Plaintiff prays for: (a) An award of actual and special

compensatory damages to compensate the Plaintiff for the pecuniary and non-pecuniary injuries,

damages and losses she have and will suffer; (b) for costs, including expert witness fees; (c) for

interest as provided by law, including prejudgment interest; (d) for attorney's fees; (e) punitive

damages and (f) for such other and further relief the Court deems appropriate under the

circumstances.


                        COUNT V: NEGLIGENT OR RECKLESS PRINCIPAL


                                      (Plaintiff v. Defendant Murga)

          46.    Plaintiff hereby incorporates all preceding paragraphs as though fully set forth

herein.




                                               Page 9 of 13
          Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 10 of 13




          47.   Defendant Murga is liable to Plaintiff because she conducted business through her

employee, Mr. Williams, who was an improper person to employ involving risk ofharm to others,

and Mr. Williams' neghgent or reckless conduct caused injury to Plaintiff.

          48.   Alternatively, Defendant Murga is liable to Plaintiff because she conducted

business through Mr. Williams, and failed to prevent neghgent conduct by him in the operation of

instrumentalities under her control.


          49.    As a direct and proximate result of the previously described acts of Defendant

and/or her employee or agent. Plaintiff suffered injuries and damages, including but not limited to

bodily injury and resulting pain and suffering, disability, disfigurement, mental anguish, loss of

capacity for the enjoyment of life, expenses or medical and rehabilitative care and treatment, and

loss of past and future income. The losses are either permanent or continuing, and Plaintiff will

continue to suffer the losses in the future.

          50.    WHEREFORE, Plaintiff prays for: (a) An award of actual and special

compensatory damages to compensate the Plaintiff for the pecuniary and non-pecuniary injuries,

damages and losses she have and will suffer; (b) for costs, including expert witness fees; (c) for

interest as provided by law, including prejudgment interest; (d) for attorney's fees; (e) punitive

damages and (f) for such other and further relief the Court deems appropriate under the

circumstances.


                              COUNT VI: NEGLIGENT ENTRUSTMENT


                                       (Plaintiff v. Defendant Murga)

          51.    Plaintiff hereby incorporates all preceding paragraphs as though fully set forth

herein.




                                               Page 10 of 13
           Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 11 of 13




          52.     Defendant Murga negligently supplied a semi-truck to Mr. Williams for his use as

a truck driver, and she knew or should have known that based upon his driving history he was

likely to use the vehicle in a manner involving unreasonable risk of physical harm to himself or

others.

          53.     As a direct and proximate result of the previously described acts of Defendant,

Plaintiff suffered injuries and damages, including but not limited to bodily injury and resulting

pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of

life, expenses or medical and rehabilitative care and treatment, and loss ofpast and future income.

The losses are either permanent or continuing, and Plaintiffwill continue to suffer the losses in the

future.


          54.     WHEREFORE, Plaintiff prays for: (a) An award of actual and special

compensatory damages to compensate the Plaintiff for the pecuniary and non-pecuniary injuries,

damages and losses she have and will suffer; (b) for costs, including expert witness fees; (c) for

interest as provided by law, including prejudgment interest; (d) for attorney's fees; (e) punitive

damages and (f) for such other and further relief the Court deems appropriate under the

circumstances.


                          COUNT VII; WILLFUL AND WANTON CONDUCT


                (Plaintiff v. Defendant Williams, Defendant Freightline Republic, LLC, and

                                             Defendant Murga)

          55.     Plaintiff hereby incorporates all preceding paragraphs as though fully set forth

herein.

          56.     At all relevant times, Interstate-80 was a busy highway for trucks who were using

the highway to deliver goods across the Country.



                                             Page 11 of 13
        Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 12 of 13




       57.     Upon information and belief, due to the high volume of truck traffic on the major

highways that run through Wyoming, Wyoming is known to be a dangerous statein terms of fatal

truck accidents per capita.

       58.     Mr. Williams told Ms. Smiley,"I tried to beat you to the road construction"because

he was running late to get to Boise and was trying to make up some time.

       59.     Mr. Williams was aware that the lane closed ahead, and he engaged in dangerous

behavior to attempt to beat Ms. Smiley to the road closure.

       60.     Mr. Williams acted willfully, wantonly and recklessly in one or more of the

following ways:

               a. Willfully, wantonly, and recklessly failed to properly use the travel lane of

                   Interstate-80;

               b. Willfully, wantonly, and recklessly failed to maintain proper control of his

                   vehicle;

               c. Willfully, wantonly, and recklessly failed to maintain proper speed;

               d. Willfully, wantonly, and recklessly drove into Ms. Smiley's lane in an attempt

                   to beat her to the lane closure;

               e. Was otherwise reckless and/or willful and wanton in the operation of his

                   vehicle.


       61.     As a direct and proximate result of the previously described careless, negligent,

reckless, and or willful and wanton acts of Defendant and/or its employee or agent. Plaintiff

suffered injuries and damages, including but not limited to bodily injury and resulting pain and

suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense or medical and rehabilitative care and treatment and loss of past and future income, and



                                            Page 12 of 13
         Case 0:21-cv-00172-SWS Document 1 Filed 09/15/21 Page 13 of 13




loss of consortium. The losses are either permanent or continuing, and Plaintiff will continue to

suffer the losses in the future.


        62.     At all relevant times, Defendant Freightline Republic, LLC was vicariously liable

for Mr. Williams' willftil and wanton conduct because he was employed by Defendant and acting

in the course and scope of his employment at the time of the accident.

        63.     At all relevant times, Defendant Murga was vicariously liable for Mr. Williams'

willful and wanton conduct because he was employed by Defendant and acting in the course and

scope of his employment at the time of the accident.

        64.     WHEREFORE, Plaintiff prays for: (a) An award of actual and special

compensatory damages to compensate the Plaintiff for the pecuniary and non-pecuniary injuries,

damages and losses she have and will suffer; (b) for costs, including expert witness fees; (c) for

interest as provided by law, including prejudgment interest; (d) for attorney's fees; (e) punitive

damages; (f) the court set a Jury Trial; and (g) for such other and further relief the Court deems

appropriate under the circumstances.

        Respectfully submitted this 15^'^ day of September, 2021.
                                                           )DH0^E/R0DER^THERC0TT, LLC

                                                                wn, #^709
                                                                JSE Roden Nethercott, LLC
                                                       1912 Capjtol Ave. Suite 500
                                                       Cheyenne, WY 82001
                                                       (307) 432-9399
                                                       Katye@wmlawfirm.com

                                                       Theodore R. Ridder (Pro Hac Vice Pending)
                                                       Franklin D. Azar & Associates, P.C.
                                                       14426 E. Evans Ave
                                                       Aurora, CO 80014
                                                       303-757-3300
                                                       riddert@fdazar.com

                                                       Attorneysfor Plaintiff

                                           Page 13 of 13
